Citation Nr: 0522910	
Decision Date: 08/22/05    Archive Date: 09/09/05

DOCKET NO.  03-30 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for chondromalacia of 
the left knee.

2.  Entitlement to an initial, compensable rating for 
degenerative joint disease (DJD) of the left great toe.

3.  Entitlement to an initial, compensable rating for right 
knee patellofemoral syndrome and chondromalacia.

4.  Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine, status-
post decompression and fusion.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran had active military service from September 1980 
to October 2001.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision in which 
the RO in Roanoke, Virginia inter alia, denied service 
connection for chondromalacia of the left knee, but granted 
service connection and assigned a zero percent 
(noncompensable) rating for DJD of the left great toe, 
granted service connection and assigned a noncompensable 
rating for  right knee patellofemoral syndrome and 
chondromalacia, and granted service connection and assigned a 
10 percent rating for degenerative disc disease of the lumbar 
spine, status-post decompression and fusion, each effective 
November 1, 2001.The veteran filed a notice of disagreement 
(NOD) with the denial of service connection and the initial 
ratings assigned in April 2003 and the RO issued a statement 
of the case (SOC) in July 2003.  The veteran filed a 
substantive appeal in September 2003. 

During the course of the appeal, the veteran's claims file 
was permanently transferred to the RO in Columbia, South 
Carolina; hence, that RO now has jurisdiction over the claims 
on appeal.

As the veteran has perfected an appeal as to the initial 
ratings assigned following the grant of service connection 
for degenerative joint disease (DJD) of the left great toe, 
for right knee patellofemoral syndrome and chondromalacia, 
and for degenerative disc disease of the lumbar spine, 
status-post decompression and fusion  the Board has 
characterized these issues in accordance with the decision in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing appeals from original awards from claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.

In September 2003, the veteran requested a hearing before a 
member of the Board (Veterans Law Judge) at the RO (travel 
board hearing); however, in October 2003, the veteran elected 
to have a videoconference hearing instead.  The video 
conference hearing was held in April 2005, and a copy of the 
transcript is of record.

The Board's decision on the claim for service connection for 
left knee disability and the claim for an initial compensable 
rating for DJD of the left great toe is set forth below.  The 
matters of higher initial ratings for right knee 
patellofemoral syndrome and chondromalacia, and for 
degenerative disc disease of the lumbar spine, status-post 
decompression and fusion are addressed in the remand 
following the order; these matters are being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the veteran when further action, on his 
part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims for service connection for 
chondromalacia of the left knee and an initial, compensable 
rating for DJD of the left great toe on appeal has been 
accomplished.

2.  There was no evidence of chondromalacia of the left knee 
and service and there is no competent evidence to suggest 
that the chondromalacia of the left knee first diagnosed in 
January 2002 is in any way related to service.

3.  Since the November 1, 2001,effective date of the grant of 
service connection, the veteran's DJD of the left great toe 
has been manifested by complaints of aggravating episodes 
occurring approximately twice a year consisting of severe 
pain lasting a day or two and extreme sensitivity to contact; 
objective findings include x-ray evidence of mild 
degenerative changes and focal juxta-articular erosion.


CONCLUSIONS OF LAW

1.  The criteria for a grant of service connection for 
chondromalacia of the left knee are not met.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 , 3.307, 3.309 
(2004).

2.  The criteria for an initial, compensable evaluation for 
DJD of the left great toe have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.1, 4.3, 4.7, 4.21, 4.71a, Diagnostic Codes 
5010-5284 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on the claims for service 
connection for chondromalacia of the left knee and for an 
initial, compensable rating for DJD of the left great toe 
have been accomplished.  

Through the July 2003 SOC and the RO's letter of December 
2001, the RO notified the veteran and his representative of 
the legal criteria governing the claim, the evidence that has 
been considered in connection with the claims on appeal, and 
the bases for the denial of the claims.  After each, they 
were given the opportunity to respond.  Hence, the Board 
finds that the veteran has received sufficient notice of the 
information and evidence needed to support the claim. 

The Board notes that with regard to the claim for an initial, 
compensable rating for DJD of the left great toe, the RO did 
not explicitly cite to 38 C.F.R. § 4.71a, Diagnostic Code 
5003 in either its rating decision or SOC.  This diagnostic 
code is relevant to the veteran's claim on appeal.  However, 
as is discussed below, the April 2002 rating decision and the 
July 2003 SOC reflect the RO's consideration of relevant 
rating criteria in adjudicating the veteran's claim (although 
the specific codes were not cited).  Moreover, as explained 
in more detail below, no more than the current noncompensable 
rating is assignable for the veteran's left great toe 
disability under the provisions of Diagnostic Codes 5003 or 
under Diagnostic Code 5284 (cited to in the July 2003 SOC).  
Under these circumstances, the Board finds that the RO's 
failure to cite to the specific criteria of Diagnostic Code 
5003 is harmless.  See ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Cf. 38 C.F.R. § 20.1102.  

The Board also finds that the RO's notice letter of December 
2001 satisfies the statutory and regulatory requirement that 
VA notify a claimant what evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  To that end, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  The letters also requested that he 
identify and provide the necessary releases for any medical 
providers from whom he wished the RO obtain medical records 
and consider evidence.  Pursuant to the aforementioned 
documents, the veteran has also been afforded the opportunity 
to present evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met with 
respect to the two issues decided herein.  With respect to 
the fourth requirement, it does not appear that the veteran 
has been given explicit notice regarding the need to submit 
all pertinent evidence in his possession; however, he has 
been put on notice of the need to submit evidence to support 
his claim through the identification of relevant evidence 
needed to support his claim.  In addition, he was informed he 
could submit evidence on his own.  As such, the Board finds 
there is an implied request by the RO that the veteran submit 
any and all evidence to support his claim, whether that 
evidence must be obtained or was already in his possession.  
Hence, the Board finds that the Pelegrini's fourth content of 
notice requirement likewise has been met. 

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the July 2003 SOC explaining 
what was needed to substantiate the veteran's claim for an 
initial, compensable rating for DJD of the left great toe and 
the veteran was thereafter afforded the opportunity to 
respond.  Moreover, the RO notified the veteran of the VCAA 
duties to notify and assist in its letter of December 2001.  
In response, the veteran indicated that he received private 
medical treatment. 

The Board also emphasizes that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the veteran with his claims for 
service connection for chondromalacia of the left knee and 
DJD of the left great toe.  Rather than allow the RO to 
assist him in obtaining records, the veteran has opted to 
submit private medical records on his own, some during the 
videoconference hearing, along with a waiver of initial RO 
consideration of the evidence.  In addition, the veteran was 
also afforded a VA examination, the report of which is of 
record.  A transcript of the video conference hearing is also 
of record.  Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any existing pertinent evidence that has 
not been obtained.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp., 159 F.3d at 549; 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on the claims for service connection for 
chondromalacia of the left knee and an initial, compensable 
rating for DJD of the left great toe currently on appeal.

II. Background

Service medical records contain no complaints, findings, or 
diagnosis of  left knee disability.   

Private medical records from Peninsula Neurosurgical 
Associates, dated from February to April 2001, note no 
complaints or treatment of the veteran's left great toe.

A January 2002 VA examination report notes the medical 
history of the veteran's left great toe.  He reported that he 
continued to have sporadic flare-ups of his left great toe 
pain approximately twice a year.  During flare-ups, the pain 
usually lasted one or two days and created difficulty in 
walking.  The pain resolved with resting and soaking of his 
feet.  At the time of the examination, the veteran reported 
that his left great toe was doing fine and not causing him 
any limitations.  On examination, the veteran's gait was 
normal.  His feet showed no signs of abnormal weight bearing 
and he did not require any assistive devices for ambulation.  
There was no evidence of painful motion, edema, instability, 
weakness, or tenderness.  There was no limitation evidenced, 
at the time of the evaluation, in standing or walking other 
than for prolonged activities.  X-rays of the left great toe 
revealed mild degenerative changes of the first MP joint and 
focal juxta-articular erosion that could be related to 
erosive arthritis, i.e., gout.  The diagnoses included 
chondromalacia of the left knee and DJD of the left great 
toe, currently resolved with normal exam.

Private medical records, dated from July 2002 to August 2004, 
reflect that the veteran was seen in January 2003 for 
evaluation of his left great toe pain.  The veteran reported 
that pain began the day after Christmas.  Pain was described 
as 10 on a scale of 1 to 10.  On examination, there was 
tenderness to palpation at the metacarpal phalangeal joint.  
X-rays revealed a subtle amount of soft tissue swelling 
medically.  There were no other significant findings.In April 
2005, the veteran testified that his left great toe was 
aggravated at least twice a year.  Reportedly, he has been on 
medication for gout to soothe the symptoms, and when the 
flare-ups occur, he can't walk or put on his shoes.  The 
veteran indicated that his left great toe does not impair his 
walking every day, and that, other than taking time off for 
medical appointments, he does not take time off from work due 
to his toe. 



III. Analysis

A.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a preexisting 
injury suffered or disease contracted in line of duty.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d). 

Considering the evidence in light of the above criteria, the 
Board finds that there is no medical indication that 
chondromalacia of the left knee is related to service.  As 
noted, service medical records are completely silent for to 
any problems related to the veteran's left knee.  The first 
and only indication of any left knee disorder is in the 
January 2002 VA examination report, which includes a 
diagnosis of chondromalacia of the left knee.  There is 
nothing in the report, or any of the other medical evidence, 
to suggest even the possibility of an etiological 
relationship between the left knee disorder and service.  
While the Board is aware that chondromalacia of the left knee 
was diagnosed only three months after separation from 
service, it also points out that chondromalacia is not among 
the list of disabilities for which service connection may be 
presumed if diagnosed within a specified period of separation 
from service.  See 38 U.S.C.A. § 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.

While the Board does not doubt the sincerity of the veteran's 
belief that chondromalacia of the left knee is related to 
service, as a layperson without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, such as whether he 
has a specific disability, and, if so, the medical 
relationship, if any, between that disability and service.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  Significantly, neither the veteran nor 
his representative has presented or alluded to the existence 
of any competent (medical) evidence to support the claim for 
service connection.

Accordingly, the Board must conclude that service connection 
for chondromalacia of the left knee must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
in the absence of any competent evidence to support the 
claim, that doctrine is not applicable.  See 38 U.S.C.A § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990). 

B.  Initial rating

The veteran contends that DJD of the left great toe is more 
disabling than his initial, noncompensable rating represents.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(assignment of different ratings for distinct periods of 
time, based on the facts found) is required.  See Fenderson, 
12 Vet. App. at 126.

In the present case, the veteran's DJD of the left great toe 
is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5010, pertaining to arthritis.  Traumatic arthritis, under 
Diagnostic Code 5010, is rated as degenerative arthritis 
established by X-ray findings under Diagnostic Code 5003, 
which is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  However, when the limitation of motion of the 
specified joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each such major joint or group of minor 
joints affected by limitation of motion.  Limitation of 
motion must be objectively confirmed by finding such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is warranted if there is X-ray evidence of 
arthritis involving two or more major joints and a 20 percent 
evaluation is warranted if the involvement also involves 
occasional incapacitating exacerbations of those two or more 
major joints.

The Board points out that there is no specific  rating code 
applicable to limitation of motion of toes, the Board also 
has considered evaluation of the veteran disability, 
alternatively, under Diagnostic Code 5284, pursuant to which 
other foot injuries is evaluated,  by analogy.  See 38 C.F.R. 
§ 4.20.  Under this code, a 10 percent disability rating is 
assignable for moderate disability, a a 20 percent rating is 
assignable for a moderately severe disability, and a  30 
percent rating is warranted for a severe disability.    38 
C.F.R. § 4.71a, Diagnostic Code 5284.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 
C.F.R. § 4.45 are to be considered in conjunction with the 
diagnostic codes predicated on limitation of motion.  Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Applying the above criteria to the facts of the veteran's 
case, the evidence does not indicate that a compensable 
rating was warranted at any time since the grant of service 
connection for DJD of the left great toes, specifically, 
November 1, 2001.  

The January 2002 VA examiner indicated that the examination 
of the veteran's left great toe was normal; symptoms of DJD 
had resolved.  The private medical records from January 2003 
provide the only evidence of the veteran's difficulty with 
the left great toe.  In that regard, he reported that a 
flare-up occurred in December 2002, the day after Christmas, 
in which pain was 10/10.  At the time of the examination, 
however, the veteran was only experiencing tenderness with 
palpation.  Despite how painful as the flare-ups may be, as 
evidenced by the one that apparently occurred in December 
2002, the veteran testified that they only occurred a few 
times a year.  The remainder of the time, his left great toe 
appears to be asymptomatic and does not prevent him from or 
interfere with working in any significant way.  Hence, the 
evidence indicates that since the date of the grant of 
service connection, the veteran's DJD of the left great toe 
has not resulted in at least   moderate overall disability to 
warrant a based on limitation of motion.  Even taking into 
consideration the factors enumerated in 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, the flare-ups, while painful, have not been 
frequent enough to consider assigning a compensable rating on 
that basis.

A s noted above, a compensable rating could still be 
assignable, under the provisions of Diagnostic Code 5003, if 
a major joint or group of minor joints is shown to be 
affected by limitation of motion or, in the absence of 
limitation of motion, there is  X-ray evidence of arthritis 
involving two or more major joints.  However, for the purpose 
of rating disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major joints; 
multiple involvements of the interphalangeal, metacarpal and 
carpal joints of the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower extremities, the 
cervical vertebrae, the dorsal vertebrae, and the lumbar 
vertebrae, are considered groups of minor joints, ratable on 
a parity with major joints.  See 38 C.F.R. § 4.45 (2004).  
Since the veteran's left great toe disability only involves a 
single, minor joint (MP joint) a compensable rating is 
likewise not warranted on this basis.

Under these circumstances, the Board must conclude that an 
initial, compensable rating DJD of the left great toe must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the competent evidence simply does not 
support the claim, that doctrine is not applicable.  See 38 
U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 
53-56.


ORDER

Service connection for chondromalacia of the left knee is 
denied.

An initial, compensable rating for DJD of the left great toe 
is denied.



REMAND

The Board finds that additional evidentiary development is 
needed for the claims for higher, initial ratings for 
degenerative disc disease of the lumbar spine, status-post 
decompression and fusion and for right knee patellofemoral 
syndrome and chondromalacia.

Initially, with regard to the veteran's lumbar spine 
disability, the Board notes that the veteran was last 
afforded a VA examination in January 2002.  During his April 
2005 video conference hearing, the veteran testified that his 
lumbar spine disability had worsened since his last 
examination.  He also submitted additional evidence, along 
with a waiver of initial RO consideration of the evidence, 
that also indicates his low back disability has worsened.

The Board also points out that recent changes to the rating 
criteria pertaining to disabilities of the spine took effect 
on September 26, 2003.  See 68 Fed. Reg. 51454 (August 27, 
2003) (codified at 38 C.F.R. § 4.71a, DCs 5235 to 5243).  The 
RO has not had the opportunity to consider the veteran's 
lumbar disability in light of the revised criteria.  Since 
adjudication of the claim must involve consideration of both 
the former and revised applicable criteria, with due 
consideration given to the effective date of the change in 
criteria (see VAOPGCPREC 03-00; 65 Fed. Reg. 33422 (2000)) 
and there is evidence to suggest his disability has worsened, 
more contemporaneous medical findings, responsive to the 
changes in rating criteria, are needed to properly adjudicate 
the claim for a rating in excess of 10 percent for lumbar 
spine disability.  

The veteran has also indicated that his right knee disability 
has worsened since his last examination.  During the April 
2005 hearing, he testified that the right knee gave out 
occasionally.  There is no evidence that he previously 
reported such complaints; therefore, he should be afforded an 
examination to better assess the level of impairment due to 
his right knee disability.

Hence, the RO should arrange for the veteran to undergo 
orthopedic examination of his low back and right knee at an 
appropriate VA medical facility.  The veteran is hereby 
notified that failure to report to the scheduled examination, 
without good cause, may result in a denial of his claims.  .  
See 38 C.F.R. § 3.655 (2004).  Examples of good cause 
include, but are not limited to, the illness or 
hospitalization of the claimant and death of an immediate 
family member.  If the veteran fails to report to the 
scheduled examination, the RO should obtain and associate 
with the claims file, copy(ies) of the notice(s) of the 
examination sent to him by the pertinent VA medical facility 
at which the examination is to take place.

Prior to the examination, the RO should also give the veteran 
another opportunity to present information and/or evidence 
pertinent to the remaining claims on appeal.  The RO's notice 
letter to the veteran should explain that he has a full one-
year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 
2002);  but see also Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to 
be codified at 38 U.S.C.A. § 5103(b)(3)) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year notice period).  
The RO's letter should also request that the veteran furnish 
all pertinent evidence in his possession.  After providing 
the appropriate notice, the RO should attempt to obtain any 
additional evidence for which the veteran provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2004). 

The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims remaining on 
appeal.  For the sake efficiency, the RO's adjudication of 
the claims must include evidence relevant to the veteran's 
degenerative disc disease of the lumbar spine, status-post 
decompression and fusion and right knee patellofemoral 
syndrome and chondromalacia that was received by the Board 
after the claims file was certified for appellate review.  

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following action: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that the veteran provide sufficient 
information, and if necessary, signed 
authorization to enable it to obtain any 
additional evidence not currently of 
record that pertains to his claims for 
higher initial ratings for degenerative 
disc disease of the lumbar spine, status-
post decompression and fusion and for  
right knee patellofemoral syndrome and 
chondromalacia.  The RO should also 
invite the veteran to submit all 
pertinent evidence in his possession, and 
explain the type of evidence that is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to the 
veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period). 

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
from each contacted entity are associated 
with the claims file, the RO should 
arrange for the veteran to undergo VA 
orthopedic examination, by a physician, 
at an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of this REMAND, must be 
made available to the physician 
designated to examine the veteran, and 
the report of the examination should 
include discussion of the veteran's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished (with all 
findings made available to the examining 
physician prior to the completion of his 
or her report), and all clinical findings 
should be reported in detail. 

As regards the low back, the examiner 
should report range of motion in degrees, 
and in all directions, and should specify 
normal ranges of motion for comparison 
purposes.  Specific clinical findings 
also should include whether, during the 
examination, there is objective evidence 
of pain on motion, weakness, excess 
fatigability, and/or incoordination.  The 
examiner should also report whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted above 
during flare-ups.  To the extent 
possible, the examiner should express 
such functional loss in terms of 
additional degrees of limited motion.

With regard to right knee, the examiner 
should conduct range of motion studies of 
the right knee, noting the exact 
measurements for flexion and extension, 
specifically identifying any excursion of 
motion accompanied by pain.  If pain on 
motion in the right knee is observed, the 
examiner should comment on the extent of 
pain, and indicate at which point pain 
begins. Tests of joint motion against 
varying resistance should be performed on 
the right knee.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  In addition, the physician 
should indicate whether, and to what 
extent, the veteran experiences likely 
additional functional loss due to pain 
and/or any of the other symptoms noted 
above during flare-ups and/or with 
repeated use; to the extent possible, the 
examiner should express such functional 
loss in terms of additional degrees of 
limited motion.

The examiner should specifically indicate 
the presence or absence of any lateral 
instability and/or recurrent subluxation.  
If instability is present, the examiner 
should, based on the examination results 
and the veteran's documented medical 
history and assertions, assess whether 
such instability is slight, moderate or 
severe.  The examiner should also 
indicate whether the veteran experiences 
dislocation in the knee, and if so, 
whether such dislocations are accompanied 
by frequent episodes of locking, pain 
and/or effusion into the joint.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the claims 
file, copy(ies) of the notice(s) of the 
examination sent to him by the pertinent 
VA medical facility at which the 
examination is to take place

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims 
remaining on appeal, in light of all 
pertinent evidence (to include evidence 
received by the Board that was not 
previously considered by the RO) and 
legal authority.  In adjudicating each 
claim for a higher initial evaluation, 
the RO must document its specific 
consideration of whether "staged rating" 
pursuant to the Fenderson decision, cited 
to above, is warranted.

7.  If any benefit sought on appeal 
remains denied, the RO must furnish the 
veteran and his representative an 
appropriate SSOC that includes citation 
to all additional legal authority 
considered, as well as clear reasons and 
bases for its determinations, and afford 
them the appropriate time period for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether any benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate timeframe.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans  ' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


